DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "22" in figure 1C have both been used to designate the second excitation patch. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 1C, reference character “14” is pointing to nothing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Gp and Gfp. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1711. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  
Claim 1 states “comprising a first excitation patch a second excitation and a feeding patch” when it should state “comprising a first excitation patch, a second excitation, and a feeding patch”.  
Claim 11 states “the first and second feeding patch”. However, this is the first time “first feeding patch” is being used. It should state “the feeding patch and the second feeding patch” so that it is being referred as the same thing consistently throughout the claims. The applicant can also amend all the claims to include “first” before the “feeding patch” as an alternative. 
Claim 17 states “forming the excitation layer comprising a second patch, wherein the second feeding patch”. However, if it should state “forming the excitation layer comprising a second feeding patch, wherein the second feeding patch”. 
Appropriate correction is required.
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “further comprising a first feeding network for the feeding patch the second feeding patch”. It is unclear as to what this means. It will be construed as “further comprising a first feeding network for the feeding patch and the second feeding patch” for the purposes of examination. 
Claim 10 recites the limitation "a third feeding patch and a fourth feeding patch". There is insufficient antecedent basis for this limitation in the claim since there is no “second feeding patch” introduced in claim 1. Claim 10 will be construed as being dependent on claim 9 for the purposes of examination so that there is proper antecedent basis for claims 10-12. 
Claims 11-12 are also rejected due to their dependency on claim 10.
Claim 15 recites “a ground layer”, “an excitation layer”, “an excitation patch”, etc. However, claim 15 is dependent on claim 1, and this makes it unclear as to if these elements introduced in claim 15 are additional elements, or if they are the same elements in claim 1. For the purposes of examination, these elements will be construed as “the …” so that it is clear that these are the same elements in claim 1.
Claims 16-19 are also rejected due to their dependency on claim 15.
Claim 18 recites the limitation "the second feeding patch". There is insufficient antecedent basis for this limitation. It will be construed as being dependent on claim 17 for the purposes of examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maeda et al. (US 2011/0254740, hereby referred as Maeda).
Regarding claim 1, Maeda teaches the following:
a multiband patch antenna (figures 1-3) comprising:
a ground layer (element 18, figures 1-3); and 
an excitation layer (the top layer in figures 1-3), comprising a first excitation patch (element 14, figures 1-3), a second excitation (element 12, figures 1-3), and a feeding patch (element 22, figures 1-3); 
wherein the feeding patch is arranged to excite the first excitation patch and the second excitation patch simultaneously (“A feed network shown generally at 22 feeds inner and outer radiating elements 12, 14 at a single point by a feed pin 24”, paragraph [0027]).

Regarding claim 2, Maeda as referred in claim 1 teaches the following:
wherein the feeding patch (element 22, figures 1-3) is arranged between the first excitation patch (element 14, figures 1-3) and the second excitation patch (element 12, figures 1-3).

Regarding claim 3, Maeda as referred in claim 1 teaches the following:
wherein a center of the second excitation patch (element 12, figures 1-3) is arranged at a center of the first excitation patch (element 14, figures 1-3).

Regarding claim 4, Maeda as referred in claim 1 teaches the following:
wherein a center of the second excitation patch (element 12, figures 1-3) is arranged at a center of the first excitation patch (element 14, figures 1-3).

Regarding claim 15, as best understood, Maeda teaches the following:
a method for fabricating a multiband patch antenna according to claim 1 (as explained in claim 1) comprising:
forming a ground layer (element 18, figures 1-3); and
forming an excitation layer (the top layer in figures 1-3) comprising a first excitation patch (element 14, figures 1-3), a second excitation patch (element 12, figures 1-3) and a feeding patch (element 22, figures 1-3), wherein the feeding patch is formed to excite the first excitation patch and the second excitation patch simultaneously (“A feed network shown generally at 22 feeds inner and outer radiating elements 12, 14 at a single point by a feed pin 24”, paragraph [0027]).

Regarding claim 16, as best understood, Maeda as referred in claim 15 teaches the following:
further comprising arranging a center of the second excitation patch (element 12, figures 1-3) at a center of the first excitation patch (element 14, figures 1-3). 

Regarding claim 20, Maeda as referred in claim 1 teaches the following:
an electronic device (paragraphs [0004] and [0007]) comprising a multiband patch antenna according to claim 1 (as explained in claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2011/0254740, hereby referred as Maeda) in view of Fabrega Sanchez et al. (US 2020/0106183, hereby referred as Fabrega). 
Regarding claim 5, Maeda as referred in claim 1 teaches the multiband patch antenna with the exception for the following:
wherein a distance between the first excitation patch and the second excitation patch is at most 10 µm.
However, Maeda does teach that there is a distance (element 16, figures 1-3) between the first excitation patch (element 14, figures 1-3) and the second excitation patch (element 12, figures 1-3). Maeda also teaches that the distance can be modified as desired (“the physical proportions between the microstrip antenna and the gap distance can be modified as desired.”, paragraphs [0036]-[0037]).
Fabrega suggests the teachings that a distance between the first excitation patch and the second excitation patch can be modified (paragraphs [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance between the first excitation patch and the second excitation patch of Maeda to be at most 10 µm as suggested by the teachings of Maeda and Fabrega which can be used to alter the impedance and frequency bandwidth of each patch allowing each radiating element to operate at different frequencies (Maeda, paragraphs [0036]-[0037]) and to provide desired performance of the multiband patch antenna (Fabrega, paragraph [0040]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Maeda as referred in claim 1 teaches the multiband patch antenna with the exception for the following:
wherein a distance between the feeding patch and the first excitation patch and/or the second excitation patch is at least 100 µm.
However, Maeda does teach that there is a distance (element 16, figures 1-3) between the feeding patch (element 22, figures 1-3) and the first excitation patch (element 14, figures 1-3) and/or the second excitation patch (element 12, figures 1-3). Maeda also teaches that the distance can be modified as desired (paragraphs [0036]-[0037]).
Fabrega suggests the teachings that a distance between the first excitation patch and the second excitation patch can be modified (paragraphs [0040]). Fabrega also teaches the feeding patch (elements 122 or 124, figure 4) are disposed inside of the second excitation patch (element 112, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance between the feeding patch and the first excitation patch and/or the second excitation patch of Maeda to be at least 100 µm as suggested by the teachings of Maeda and Fabrega which can be used to alter the impedance and frequency bandwidth of each patch allowing each radiating element to operate at different frequencies (Maeda, paragraphs [0036]-[0037]) and to provide desired performance of the multiband patch antenna (Fabrega, paragraph [0040]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2011/0254740, hereby referred as Maeda) in view of Phillips et al. (US 2005/0206568, hereby referred as Phillips).
Regarding claim 7, Maeda as referred in claim 1 teaches the multiband patch antenna with the exception for the following:
further comprising a second feeding patch.
However Maeda teaches in an alternative embodiments that more than one feeding patch can be used (figures 7-9).
Phillips suggests the teachings of a first feeding patch (element 400 or element 315, figures 3-4) and further comprising a second feeding patch (element 410 or element 335, figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the multiband patch antenna of Maeda to further comprise a second feeding patch similar placed on an opposite edge with respect to the feeding patch as suggested by the teachings of Phillips in order to provide a balanced feeding network which can be used to allow the excitation patches to radiate two different linear polarizations and also two orthogonally circular polarization states (paragraphs [0020], [0022]-[0026]). 

Regarding claim 8, the combination of Maeda and Phillips as referred in claim 7 teaches the following:
wherein the feeding patch (Maeda, element 22, figures 1-3) (Phillips, element 400 or element 315, figures 3-4) and the second feeding patch (Phillips, element 410 or element 335, figures 3-4) are arranged on opposite edges of the second excitation patch (Phillips, figures 3-4, as explained in claim 7); and 
a first phase for feeding the feeding patch has a phase difference to a second phase for feeding the second feeding patch (Phillips, “are preferably differentially fed”, “a differential feed arrangement is one in which a structure is excited by two signals which have the same amplitude but a (nominal) 180-degree difference in phase”, paragraphs [0020], [0022]-[0026]).

Regarding claim 9, as best understood, the combination of Maeda and Phillips as referred in claim 7 teaches the following:
further comprising a first feeding network (Phillips, element 305, figure 3) for the feeding patch (Maeda, element 22, figures 1-3) (Phillips, element 400 or element 315, figures 3-4) and the second feeding patch (Phillips, element 405 or element 335, figures 3-4), wherein the first feeding network is a balanced feeding network (Phillips, “are preferably differentially fed”, “a differential feed arrangement is one in which a structure is excited by two signals which have the same amplitude but a (nominal) 180-degree difference in phase”, paragraphs [0020], [0022]-[0026]).

Regarding claim 10, as best understood, Maeda as modified in claim 9 teaches the multiband patch antenna with the exception for the following:
further comprising a third feeding patch and a fourth feeding patch.
However Maeda teaches in an alternative embodiments that more than one feeding patch can be used (figures 7-9).
Phillips suggests the teachings of further comprising a third feeding patch (element 405 or element 320, figures 3-4) and a fourth feeding patch (element 415 or element 325, figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the multiband patch antenna of Maeda to further comprise a third feeding patch and a fourth feeding patch similar placed on an opposite edges as suggested by the teachings of Phillips in order to provide a balanced feeding network which can be used to allow the excitation patches to radiate two different linear polarizations and also two orthogonally circular polarization states (paragraphs [0020], [0022]-[0026]).

Regarding claim 11, as best understood, the combination of Maeda and Phillips as referred in claim 10 teaches the following:
wherein the third feeding patch (Phillips, element 405 or element 320, figures 3-4) and the fourth feeding patch (Phillips, element 415 or element 325, figures 3-4) are arranged on opposite edges of the second excitation patch (as explained in claim 10); and
wherein the first (Phillips, element 400 or element 315, figures 3-4) and second (Phillips, element 410 or element 335, figures 3-4) feeding patch feed a different radio signal polarity than the third and fourth feeding patch (Phillips, “Each pair (400,410 and 405,415) provides separate linear excitations.”, paragraphs [0020], [0023]-[0026]).

Regarding claim 12, as best understood, the combination of Maeda and Phillips as referred in claim 10 teaches the following:
further comprising a second feeding network (Phillips, element 310, figure 3) for the third feeding patch (Phillips, element 405 or element 320, figures 3-4) and the fourth feeding patch (Phillips, element 415 or element 325, figures 3-4), wherein the second feeding network is a balanced feeding network (Phillips, “are preferably differentially fed”, “a differential feed arrangement is one in which a structure is excited by two signals which have the same amplitude but a (nominal) 180-degree difference in phase”, paragraphs [0020], [0022]-[0026]).

Regarding claim 17, as best understood, Maeda as referred in claim 15 teaches the method with the exception for the following:
further comprising forming the excitation layer comprising a second patch, wherein the second feeding patch is formed to excite the first excitation patch and the second excitation patch simultaneously.
However Maeda teaches in an alternative embodiments that more than one feeding patch can be used (figures 7-9).
Phillips suggests the teachings of a feeding patch (element 400 or element 315, figures 3-4) and further comprising forming the excitation layer comprising a second feeding patch (element 410 or element 335, figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the forming the excitation layer method of Maeda to further comprise a second patch similar placed on an opposite edge with respect to the feeding patch as suggested by the teachings of Phillips in order to in order to provide a balanced feeding network which can be used to allow the excitation patches to radiate two different linear polarizations and also two orthogonally circular polarization states (paragraphs [0020], [0022]-[0026]), which would result in the second feeding patch formed to excite the first excitation patch and the second excitation patch simultaneously.

Regarding claim 18, as best understood, Maeda as referred in claim 17 teaches the method with the exception for the following:
wherein the feeding patch (Maeda, element 22, figures 1-3) (Phillips, element 400 or element 315, figures 3-4) and the second feeding patch (Phillips, element 410 or element 335, figures 3-4) are arranged on opposite edges of the second excitation patch (as explained in claim 17); 
further comprising feeding the feeding patch with a first phase and feeding the second feeding patch with a second, which has a phase difference to the first phase (Phillips, “are preferably differentially fed”, “a differential feed arrangement is one in which a structure is excited by two signals which have the same amplitude but a (nominal) 180-degree difference in phase”, paragraphs [0020], [0022]-[0026]).

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2011/0254740, hereby referred as Maeda) in view of Edwards et al. (US 2019/0319367, hereby referred as Edwards).
Regarding claim 13, Maeda as referred in claim 1 teaches the multiband patch antenna with the exception for the following:
further comprising a parasitic patch.
However parasitic patches are well known in the patch antenna art which are used to alter the resonant characteristics such as the bandwidth and resonant frequency. 
Edwards suggests the teachings of further comprising a parasitic patch (element, 106, figures 5 and 7, paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the multiband patch antenna of Maeda to further comprise a parasitic patch as suggested by the teachings of Edwards, and which is well known in the art, which can be used to widen the bandwidth of the first and second excitation patches (paragraph [0077]).

Regarding claim 14, Maeda as modified in claim 13 teaches the multiband patch antenna with the exception for the following:
wherein the ground layer is arranged in a first layer of a printed circuit board; the excitation layer is arranged in a second layer of the printed circuit board; and the parasitic patch is arranged in a third layer of the printed circuit board, wherein the second layer of the printed circuit board is arranged between the first layer and third layer of the printed circuit board.
Edwards suggests the teachings of wherein the ground layer (element 102, figure 5, element 154, figure 7) is arranged in a first layer of a printed circuit board (paragraph [0079]); the excitation layer (elements 104, figures 5 or 7) is arranged in a second layer of the printed circuit board (paragraph [0079]); and the parasitic patch (elements 106, figures 5 or 7) is arranged in a third layer of the printed circuit board (paragraph [0079]), wherein the second layer of the printed circuit board is arranged between the first layer and third layer of the printed circuit board (as shown in figures 5 or 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ground layer of Maeda to be arranged in a first layer of a printed circuit board; the excitation layer arranged in a second layer of the printed circuit board; and the parasitic patch arranged in a third layer of the printed circuit board, wherein the second layer of the printed circuit board is arranged between the first layer and third layer of the printed circuit board as suggested by the teachings of Maeda as the parasitic patch would need to be arranged above the excitation patches in order to function as a parasitic element which can be used to widen the bandwidth of the first and second excitation patches (paragraph [0077]).

Regarding claim 19, as best understood, Maeda as referred in claim 15 teaches the method with the exception for the following:
further comprising forming a parasitic patch.
However parasitic patches are well known in the patch antenna art which are used to alter the resonant characteristics such as the bandwidth and resonant frequency. 
Edwards suggests the teachings of further comprising a parasitic patch (element, 106, figures 5 and 7, paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Maeda to further comprise forming a parasitic patch as suggested by the teachings of Edwards, and which is well known in the art, which can be used to widen the bandwidth of the first and second excitation patches (paragraph [0077]).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach multiband patch antennas having a similar structure, and also teach similar feeding arrangements and many different combinations can be used to teach the current claims. Also, the rejection provided in the European search opinion could be used to reject the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845